Title: To George Washington from Major General William Heath, 30 June 1777
From: Heath, William
To: Washington, George



Dear General
Boston June 30. 1777

I have not been honored with a Line from you since the 8th Inst. I have seen a copy of your Excellency’s Letter to Major General Putnam in which the then debilitated State of the Army in the Jerseys in mentioned which is truly surprising, as we have been constantly told that the Army under your immediate Command consisted of 15. or 16000. Men, and that you were vastly superior to the Enemy in Numbers—Your Excellency may expect a Reinforcement of between 800 & 1000 men in a few days, well accoutred, armed, & Clad, viz., about 300 from Colo. Putnams Regiment, the like number from Bigalow’s, and upwards of 100 each from Greatons, Aldins & Nixons, besides some other

small detachments. Part of this Reinforcement is now on the March, the remainder follows in a day or two, being detained for their Cloathing, which no time is lost in compleating.
Colo. Crane left this place on Thursday Morning last for Springfield for which place a Detachment of his Regiment Marched some days before. The Colo. intended when he left this place to move forward from Springfield on this day or to Morrow with the 31 Light field peices and the two heavy (as some time since ordered by your Excellency) with 15. Ammunition Waggons with fixed Ammunition &c., Compleat—We have purchased Horses Sufficient to take on the whole, Such a respectable addition to the Field Artillery with the Troops which I before mentioned I doubt not will animate our own Troops and depress the Spirits of the Enemy—I will push on every Man that I can Arm equip & Cloath without a Moments delay.
General Schuyler a few days since wrote me that some of the Troops from this State and some of those from other States in his Department were suffering for Blankets and earnestly requested that I would send him 3 or 400 immediately. We had none in the Continental Store, but I have obtained 400 Very good ones from the State Store and have sent them on.
We find many of the French Arms bad in the Locks, there are many complaints of the breaking of the main Springs the Cocks and in particular the breaking of the pin or Screw that fixes the Cock to the plate. Some of those purchased by this State are scandalously bad Colo. Crafts informs me that of 33, which he proved, 16 burst, The number of this Sort however was small but about 100 and add in the whole I suppose them to have been Made for the Gunea Trade.
We have had no prizes sent in of late, a number of the Enemies Cruisers are on our Coast. I have the Honor to be Very respectfully Your Excellency’s Most Humble Servt

W. Heath

